Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Specification
The specification has been reviewed and no clear informalities or objections have been noted.
	
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “rotary vane”, “curved and sharp flow controlling plate” and “gutter unit” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the fuel gas" in line 8.  There is insufficient antecedent basis for this limitation in the claim.
Regarding claim 4, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 8 recites “a plurality of air feeding parts” in lines 1-2.  It is not clear if these are the same “air feeding parts” claimed in line 15 of claim 1.  This renders the claim indefinite.  Clarification is required.
Regarding claim 9, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim 11 recites the limitations "the air feeding direction", “the same direction” and “the gas flow that enters the ash trapping unit” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Claim 12 recites the limitations "the same direction", “the flame generation line” and “the backside of the burner unit” in lines 2-3.  There is insufficient antecedent basis for these limitations in the claim.
Regarding claim 12, the phrase "preferably" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 1, 2, 4-7, 16 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2009/070941 A1 with references made to the machine translation) in view of Mazumder (US 2012/0017562).
Regarding claim 1, Lo discloses an apparatus for fuel gas production and combustion comprising: 
a solid fuel feeding unit (10) for receiving and feeding solid fuel; 
a gas producing unit (20) connected to the solid fuel feeding unit (as depicted in Fig. 2) for receiving solid fuel from the solid fuel feeding unit; 
an air feeding unit (24) connected to the gas producing unit (via inlet 22) for feeding air to the gas producing unit (20) to cause a gasification reaction; 
an ash trapping unit (30) connected to the gas producing unit (as depicted in Fig. 2) for separating fly ash and dust from the fuel gas; 
an ash discharging unit (29) connected to the gas producing unit (21) and ash trapping unit (30) comprising a bottom ash discharging part (27) and a fly ash discharging part (bottom of trapping unit 30), 
characterized in that the air feeding unit (compressor 24) comprises a plurality of air feeding parts wherein at least one air feeding part being connected to the gas producing unit (see conduit exiting compressor/fan 24 and entering gas producer 21) and at least one air feeding part being connected to the ash trapping unit (the inlet of the compressor/fan is connected to the cyclone unit 30). 
Lo teaches utilizing the produced fuel gas to “generate electricity” but does not explicitly disclose a burner unit.
Mazumder also discloses a gasification system (see abstract).
Mazumder, like Lo, teaches producing a gas and generating electricity with that gas.  Mazumder teaches feeding the generated gas (syngas) to a combustor of gas turbine to generate electricity (see paragraph 2).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the turbine of Mazumder to the apparatus of Lo, such that it is connected downstream of the ash trapping unit, in order to produce electricity.
Regarding claim 2, Lo further discloses the solid fuel feeding unit (10) comprises an air lock (113) and a conveying pipe (13), the air lock (113) being mounted at an end of conveying pipe (see Fig. 2 where the conveying pipe has a lock 113 at the inlet) while the other end of the conveying pipe (13) is connected to the gas producing unit (as depicted in Fig. 2). 
Regarding claim 4, Lo further discloses the conveying pipe (13) has a conveyor (screw 13) provided inside the conveying pipe, the conveyor (121) is a belt conveyor, chain conveyor, bucket elevator or screw conveyor (screw conveyor, as depicted in Fig. 2), preferably screw conveyor. 
Regarding claims 5 and 6, Lo further discloses the gas producing unit (2) is a chamber with a circular, elliptical or polygonal cross-section (page 6 line 39) being divided into two part: an upper gas producing part (as depicted in annotated Fig. 2 below) and a lower gas producing part (as depicted in annotated Fig. 2 below), the upper gas producing part being connected to the ash trapping unit (via conduit 26) and the lower gas producing part having a cross-sectional area that is reduced from top to bottom (see the conical shape of the lower gas producing part in annotated Fig. 2 below), respectively, and a lower side of the lower gas producing part being connected to the bottom ash discharging part (28, see annotated Fig. 2 below). 

    PNG
    media_image1.png
    586
    562
    media_image1.png
    Greyscale


Regarding claim 7, Lo further discloses the air feeding unit further comprises a blower (24) and air collector (inlet to the blower, such as cavity 34). 
Regarding claim 16, Lo further discloses the fly ash discharging part (30) is a box with a valve (32) for controlling the opening and closing, or a water tank. 
Regarding limitations recited in claim 17 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Claims 8-11, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lo (WO 2009/070941 A1 with references made to the machine translation) in view of Mazumder (US 2012/0017562) as applied to claim 1 above, and further in view of Xie (US 2010/0058662) and Glock (US 2017/0369801).
Regarding claims 8 and 10, Lo discloses feeding air in to the gas producer at one location, the bottom (22). Lo does not teach a second air feeding part into the upper gas producing part.
Xie also discloses a gasification system (see abstract).
Xie teaches a gasifier (2) that is fed with air at the bottom (21) similar to that of Lo, but also discloses a secondary air inlet at 22 which is located further up the gasifier in the vertical direction (see Fig. 2).  Xie teaches multiple air inlets located above the bottom of the gasifier (such as inlet 22) in order to provide a high temperature air into the middle of the gasifier and assist in removing fine particles of the feed before they leave with the produced gas (paragraph 29).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add a secondary air inlet in the upper gas producing part, as described in Xie, of modified Lo in order to to provide a high temperature air into the middle of the gasifier and assist in removing fine particles of the feed before they leave with the produced gas.
Furthermore, Lo does not teach and third air feeding part on a wall of the ash trapping unit.
Glock also discloses a gasification system (see abstract).
Glock, like Lo, teaches a gas separation system which separates particulates from a produced gas stream (see abstract) and teaches that the filter (2) includes an air inlet in the wall in order to inject oxygen into the gas separator to compete gasification of any unreacted solid feed particulates that were not converted in the gasifier (paragraph 48).
As such, it would have been obvious to one of ordinary skill in the art at the time of the invention to add the oxygen inlet of Glock to the wall of the gas separator/ash trapping unit of modified Lo in order to inject oxygen into the gas separator to compete gasification of any unreacted solid feed particulates that were not converted in the gasifier.
Furthermore, Lo, as modified by Mazumder, further discloses an air inlet that provides oxygen for combustion in the turbine.
Regarding claim 9, Lo teaches an air inlet (21_ at the bottom of the lower gas producing part, but is short on details regarding this inlet.  More specifically, Lo does note teach the first air feeding part is a plurality of tubes mounted around the lower gas producing part, preferably in an upwardly-inclined manner. 
Xie, like Lo, teaches an air inlet (21) at the bottom of the gas producing vessel (20) and teaches a plurality of tubes (29) that are directed upward to feed air into the gasifier (paragraph 28).  Xie teaches this as one known method of distributing air into a gasifier. 
As such, modifying the lower air inlet of modified Lo with the tubes/aircaps of Xie amounts to nothing more than a simple substitution of known elements to yield entirely predictable results and would have been obvious to one of ordinary skill in the art at the time of the invention.
Regarding claim 11, Lo, as modified by Glock, further discloses the third air feeding part is arranged such that the air feeding direction is in the same direction with the gas flow that enters the ash trapping unit (see Fig. 2 of Glock which illustrates the air inlet near the reference number 13 on the same side/direction as the gas flow from the gasifier 1). 
Regarding claim 13, Lo, as modified by Glock, further discloses the ash trapping unit is a vertical cylinder with a size of diameter being reduced from top to bottom, or a horizontal cylinder (see Fig. 2 of Glock which illustrates a diameter at the top of filter 2 that is larger than it is on the bottom). 
Regarding limitations recited in claim 14 which are directed to a manner of operating disclosed system, neither the manner of operating a disclosed device nor material or article worked upon further limit an apparatus claim. Said limitations do not differentiate apparatus claims from prior art. See MPEP §2114 and 2115. Further, process limitations do not have a patentable weight in an apparatus claim. See Ex parte Thibault, 164 USPQ 666, 667 (Bd. App. 1969) that states "Expressions relating the apparatus to contents thereof and to an intended operation are of no significance in determining patentability of the apparatus claim.

Relevant Prior Art not Cited
US 2010/0040510 – Discloses combining produced gas with oxygen in a reformer (16) as well as sending oxygen to gasifier (5).
US 2013/0142723 – Discloses an ash producing gasifier which sends the produced gas to a cyclonic separator where more ash is separated.
US 2004/0055216 – Discloses a rotary vane with a lock hopper (paragraph 20).
US 2010/0263487 – Discloses multiple air inlets (3 and 4) in a gas producer (1), see paragraph 23.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW J MERKLING whose telephone number is (571)272-9813. The examiner can normally be reached Monday - Thursday 8am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Basia Ridley can be reached on 571-272-1453. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MATTHEW J MERKLING/Primary Examiner, Art Unit 1725